     Case: 7:21-cv-00004-DLB Doc #: 10-7 Filed: 02/24/21 Page: 1 of 1 - Page ID#: 57


                     Garrison Property and Casualty Insurance
                     Company                                                      RESERVATION OF-
USAA"                                                                                    RIGHTS


  RYAN HALL
  27 CREEKSIDE DR
  PRESTONSBURG KY 41653-8915




             Review Your Property Claim

March 19, 2020

Dear Mr. Hall,

I'm writing regarding the claim referenced below.

             USAA policyholder:                  Ryan Hall
             USAA member number:                 042003497-001
             Date of loss:                       December 21, 2018
             Location of loss:                   Topmost, Kentucky

Thank you for trusting USAA for your insurance needs. We're very sorry to learn that you have experienced a loss.

We're investigating your claim to confirm whether the loss Is covered under your policy. Please see the attached
Reservation of Rights and Polley Provisions for information about your policy.

We understand that this is a difficult situation, and we wlll strive to investigate the claim and provide you with more
information in a timely manner.

How to Contact Us
Please send any correspondence or questions to us using one of the following options and include the claim/reference
number above on each page mailed or faxed:

              0         usaa.com or our mobile app:         Upload documents or post a secure message to your claim file
                                                            through the Claim Communication Center.

               -        Address:                            USAA Claims Department
                                                            P.O. Box 33490
                                                            San Antonio, TX 78265

               •        Fax:                                1-800-531-8669

               \,.      Phone:                              l-800·531-8722



042003497 • 001 • 07348 - 03
                                                                                   EXHIBIT                          54S09·0219


        ,.                                                                   I        5
